PER CURIAM.
The essential facts in this case are the same as those stated in our decision filed this date in Green v. State of Florida, 164 So.2d 826.
The record herein reflects that the trial court has failed to follow material provisions of Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, hence the order appealed is vacated and this cause is remanded with directions to grant to petitioner a hearing on his motion under said rule and thereupon to dispose of the motion in accordance with law.
STURGIS, C. J., and WIGGINTON and RAWLS, JJ., concur.